Hill, J.
The City of Winder passed an ordinance imposing a license tax on operators of motor-trucks and trailers. A suit was instituted by an operator of such motor-trucks and trailers, alleging that the municipality was threatening and intending to enforce the ordinance in such a manner as to “interfere with and render the orderly conduct” of the plaintiff’s business impossible; that the ordinance was void as against the petitioner, for the reasons (a) that under the State law the petitioner was exempt from such levy of such tax by municipalities; and (b) that the amount specified in the ordinance was exorbitant and confiscatory as against the petitioner. The prayers included one for injunction to prevent the defendant from issuing executions against the petitioner for the amount of the tax, and from seeking by criminal procedure or otherwise the collection thereof. The case was tried upon an agreed statement of facts. The defendant’s answer denied paragraph 12 of the petition, which alleged that the municipality was intending and threatening to enforce the ordinance against the petitioner, and there was no evidence in the agreed statement of facts or elsewhere to support the allegations of paragraph 12 of the petition as to threats and intention on the part of the municipality to enforce the ordinance. Held, that on account of the failure to prove the allegations of the petition as to threats and intention to enforce the ordinance the judge did not err in refusing.an interlocutory injunction. No decision aat.11 be made upon Avhether the ordinance was inoperative or void as against the plaintiff under the grounds of attack alleged in the petition.

Judgment affirmed.


All the Justices concur.